276 So.2d 57 (1973)
CEMENT ROOFING INDUSTRIES, INC., Appellant,
v.
MORGAN CONSTRUCTION COMPANY OF TAMPA, Appellee.
No. 72-316.
District Court of Appeal of Florida, Second District.
April 13, 1973.
L. Robert Frank, of Allen, Dell, Frank & Trinkle, Tampa, for appellant.
Thomas D. Casper, of Yado, Keel & Nelson, Tampa, for appellee.
MANN, Chief Judge.
Morgan Construction Company of Tampa agreed to construct a building for Cement Roofing Industries, Inc. It was ready to perform but was denied a building permit because of Cement Roofing's failure to perform timely a condition precedent to its issuance. These facts found by the trial judge are supported by substantial, competent evidence. Morgan sued for and got damages for loss of profit on the contract.
Restatement, Contracts § 315(1) states:
(1) Prevention or hindrance by a party to a contract of any occurrence or performance requisite under the contract for the creation or continuance of a right in favor of the other party, or the discharge of a duty by him, is a breach of contract, unless
(a) the prevention or hindrance is caused or justified by the conduct of the other party, or
(b) the terms of the contract are such that the risk of such prevention or hindrance as occurs has been assumed by the other party.
The trial judge explained his ruling in a well reasoned order, citing numerous cases. See also Sharp v. Williams, 1939, 141 Fla. 1, 192 So. 476; Continental Casualty Company v. Reddick, Fla.App.1st 1967, 196 So.2d 239; *58 Keystone Acceptance Corp. v. Dynalectron Corp., 1971, 144 U.S.App.D.C. 253, 445 F.2d 729; 6 Corbin, Contracts § 1264.
Affirmed.
HOBSON and BOARDMAN, JJ., concur.